 308DECISIONSOF NATIONALLABOR RELATIONS BOARDHy-LanFurniture,Inc.International Union of NorthCase I1-CA-3838andUpholsterers'1968.On March 21 the Union filed its charge inAmerica,AFL-CIO.Case I I-CA-3579, and on July 16, 1968, the GeneralDecember 16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn June 30, 1969, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaginginunfairlaborpracticeswithinthemeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counselfiled exceptions to the Trial Examiner's Decision,with supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner consistent with the modifications setforth below.The Trial Examiner found that the RespondentviolatedSection 8(a)(5) and (1) of the Act byrefusing to continue to meet and bargain with theUnion and by failing and refusing in accordancewiththeUnion's several requests to furnishinformation necessary and relevant to the bargainingprocess. The Trial Examiner recommended that theRespondent be ordered to resume bargaining withtheUnion for a reasonable period of time withoutregard to fluctuations in the majority status of theUnion. For the reasons related below the Boardagrees.The record reveals that the Union was certified onJanuary 2, 1968, and on the following day served ontheRespondent a written request for the names ofthe employees in the bargaining unit, their dates ofhire, rates of hourly pay, and job classifications, anddata concerning any existing insurance or retirementprograms, including information as to costs andcontributions. The Respondent failed to reply to thisrequest, and it similarly ignored subsequent requestsmade by the Union on January 27 and February 23,'We hereby correct the Trial Examiner's inadvertent error that theUnion wrote to the Respondent noting its certification and requestingbargaining on January 3, 1969,rather than onJanuary 3, 1968Counsel issued a Complaint alleging that theRespondent had refused to bargain.In the interim, on May 3, 1968, the Respondentfurnished the Union with a list of the names of theemployees in the unit, but the list contained no jobclassificationsand recited hiring dates for onlyabout half the employees. The Union protested thatthe listwas "practicallyuseless"without jobclassifications,andalthoughtheRespondentfurnished the Union with an updated list on May 8,1968,thislatterlistalsofailedtorecitetheemployees' job classifications or titles.Afterafurther period of time the Respondent advised theUnion, incorrectly as it turned out, that it did notclassify jobsor assignjob titles.At the opening of the hearing in Case 11-CA-3579on October 23, 1968, the Respondent indicated itswillingness to enter into an informal settlementagreement, post a notice, and resume bargaining.The Union objected to settlement upon an informalbasis,butupon the Respondent's assertion ofwillingnesstobargain in good faith, includingcompliance with its obligation to furnish the Unionwith data relevant and necessary to the bargainingprocess, the Trial Examiner in that case granted anadjournment of the hearing to December 17, 1968;this adjournment was later extended to January 20,1969.The parties resumed bargaining on October 31,1968,but the Respondent made no pretense ofcomplying with the Union's request for employeejob classifications or insurance data until November25.At a bargainingsession onthe latter date theRespondent orally advised the Union of pertinentinsurancedata and also gave the Union a writtenlistof namesof 382 employees in the bargainingunit, together with their classifications and assigneddepartments.However, the list furnished to theUnion on this occasion contained neither dates ofhirenorwage rates, and inasmuch as the listcontained the names of 127 employees who were notincluded in the list furnished the Union on May 8,1968, the Union was still without pertinent data fornearly a third of the employees in the bargainingunit.The Respondent made no further attempts tosupply the Union with wage rates or hiring dates forthe 127 employees. On January 6, 1969, at abargaining session,Respondent asked the Union towithdrawthechargesinCase11-CA-3579,contending that the withdrawal would promote aspiritofcooperationfavorabletoreachingagreement. The Union did so, and on January 14,1969, the complaint was withdrawn. Thereafter, onFebruary 20, 1969, the Respondent discontinuedbargaining on the assertion that a majority of itsemployees had signed a petition to the effect they nolonger wished to be represented by the Union.The Board may not find substantive violations ofthe Act based on events which occurred more than 6180 NLRB No. 57 HY-LAN FURNITURE, INC.months prior to the filing and service of the charge.We may, however, consider events outside thelimitations period to shed light on the true characterofmatters occurring within the limitations period,and we may also consider such events for thepurpose of enabling us to frame remedial measuresnecessary to expunge the effect of unfair laborpracticesfound to have occurred within thelimitationsperiod.LundyManufacturingCorporation.136 NLRB 1230, enfd. 316 F.2d 921(C.A. 2), cert. denied 375 U.S. 895. In the instantcase, in spite of numerous requests by the Union,theRespondent failed and refused to supply datanecessary for meaningful and intelligent bargaining.As the Trial Examiner found, the parties did meetand bargain on four occasions following October 23,1968,and they made some progress toward abargaining agreement. However, issues with respecttowages and other economic benefits were notsettled prior to the date the Respondent broke offnegotiations, and the Union was in no position toengage in meaningful negotiations on these issueswithout the benefit of the data it had requested. Theinformation in question was fundamental to thebargainingprocessandRespondent's refusal tosupply it derogated not only from the Union'sstatus,butalso its ability to function as thebargaining agent. In these circumstances, havingrefused in an important respect to bargain in goodfaith,Respondent cannot be heard to question theUnion's continued majority status.'True it is that the Respondent's initial refusalsoccurred outside the period of limitations, but theynevertheless continued within the 6-month periodpreceding the filing of the instant charge, and alsowithin the period when Respondent was precludedfromquestioningtheUnion'smajoritystatusbecause theUnionwas in its initial year ofcertification.We also note that the continuingrefusals occurred after the Respondent had inducedtheUnion to withdraw the prior charge by agreeingtocomply with its statutory duty to bargain. Inorder to place the parties in the position they wouldhave been but for the Respondent's unfair laborpractices,we shall adopt the Recommended OrderoftheTrialExaminer that,uponrequest,Respondent resume bargaining with the Union.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andorders that the Respondent, Hy-Lan Furniture, Inc.,Hickory,NorthCarolina,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'C d C PlywoodCorporation and Veneers, Inc.,163NLRB 1022TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE309GEORGE TURITZ, Trial Examiner: Upon a charge filedon February 27, 1969, by Upholsterers' InternationalUnion of North America, AFL-CIO ("the Union"), andserved on February 27, 1969, upon Hy-Lan Furniture, Inc.("Respondent," and, at times, "the Company"), theGeneral Counsel of the National Labor Relations Board("the Board"), through the Regional Director for Region11, on April 23, 1969, issued and served a complaint andnotice of hearing against Respondent. Respondent filed itsanswer in which it denied all allegations of unfair laborpractices and alleged, as further defenses, that certainallegations of the complaint were barred by Section 10(b)of the Act and that they had been finally disposed of andterminated by withdrawal of the complaint and charge inCase 11-CA-3579, which involved the same parties. Ahearing was held at Hickory, North Carolina, on May 27,1969,before the Trial Examiner named above. TheGeneral Counsel and Respondent were represented bytheir respective counsel at the hearing; the Charging Partywas represented by its district director. At the close of thehearing the General Counsel argued orally; Respondenthas filed a brief with the Trial Examiner.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,Hy-Lan Furniture, Inc., is a NorthCarolina corporation having a plant located in Hickory,North Carolina, where it is engaged in the manufacture,sale, and distribution of furniture. It is a subsidiary ofUnagustaManufacturingCorporationRespondentannually purchases and causes to be delivered to itsHickory plant directly from points located outside theState of North Carolina raw materials valued at in excessof $50,000; and Respondent annually sells and ships fromitsHickory plant directly to customers located outside theState of North Carolina finished products valued at inexcess of $50,000. It is found that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct ("the Act").II.THE LABOR ORGANIZATION INVOLVEDUpholsterers'InternationalUnion of North America,AFL-CIO,isa labor organizationwithin the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe principal issues litigated at the hearing werewhether Respondent had an adequate basis upon which towithdraw recognition from the Union, which had beencertifiedapproximately13 1/2months before,andwhether Respondent failed reasonably to comply with theUnion's requests for information about the employees andtheir wages. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDA Sequence of Events1.Background; bargaining before August 28, 1968'On January 2, 1968, the Union was certified asrepresentativeof the following appropriate unit ofRespondents' employees at the Hickory plant:All production and maintenance employees employed atthe factory of Hy-Lan Furniture, Inc., at Hickory,North Carolina, excluding office clerical employees,guards,professionalemployees and supervisors asdefined in the Act.Shortly thereafter the Union presented a list of demands,including demands relating to general and merit wageincreases, and wage adjustments and to job classificationsand job evaluations. On January 3, 1969, the Union wroteto the Respondent noting its certification and requesting abargaining conference. The letter requested the names ofall employees in the appropriate unit, their hiring dates,jobclassifications,andhourlyratesofpay,andinformation about any retirement and insurance programs,including information as to cost and contributions. Theletter stated that the information was needed "In order forthe union representatives to enter into these negotiationsand discuss issues intelligently." In a letter dated January27 the Union noted that Respondent, in a letter datedJanuary 12, had failed to mention the informationpreviously requested which, the Union stated, was ". . .necessary, in order for the union representatives to enterinto negotiations and discuss issues intelligently . . . "TheUnion's letter repeated in full the items ofinformation previously requested.On February 23, 1968, the first negotiating meeting washeld. Respondent's chief spokesmen were its attorney, oneDavidAbrams, and Gene Minotto, its executive vicepresident. The Union again requested the same items ofinformation, this time orally; and it stated that it couldnot negotiate wages intelligently without knowledge ofRespondent's wage structure. Respondent replied that thematter was being worked on, but that it took time. OnMay 3, 1968, the Union received from Respondent a listof the unit employees with their respective rates of pay.No job classifications or descriptions were listed and thedatesofhirewere stated for only about half theemployees. Respondent promised to send another updatedlist.On May 6 the Union again wrote to Respondent,calling attention to its prior request for information andstating that the names and hourly rates were "practicallyuseless"without the job classifications.OnMay 8Respondent sent the promised "updated" list to theUnion, this one complete as to rates of pay and hiringdates, but still omitting job classifications. OnMay 30Respondent, in reply to the Union's May 6 letter, statedthat it was "unable to furnish each employees' jobclassification or job title . . . .We have never classifiedjobs nor assigned job titles to the various operatingpositions or stations in the Hy-Lan plant."Further meetings with Abrams acting for Respondentwere held on April 17, May 30, July 19, and September1.0, 1968.'The complaintallegesunfair labor practices on and after August 28,1968, which was approximately 6 months before the filing and service ofthe charge in the present case2.Adjournment of hearing in Case 11-CA-3579Meanwhile, on March 21, 1968, the Union filed acharge againstRespondent in Case 11-CA-3579, and onJuly 16, 1968, a complaint was issuedalleging,inter alia,a refusal to bargain in violation of Section 8(a)(5) of theAct based in part on allegedly bad faith in negotiating andonarefusalbyRespondent to furnish necessaryinformation.On October 23 the hearing in that caseopenedbeforeTrialExaminerSidneyJ.Barban.Respondentwas represented by new counsel, EllisonSmith and William Smith. Before the hearing was openedRespondent proposed to enter into an informal settlementagreement under which it would correct an allegedlyinvalidno-solicitation rule, post a notice, and resumebargaining.The General Counsel and the Union wereagreeable to those terms of settlement except that theUnion insisted that it be formal and provide for a courtdecree, but this was not acceptable to Respondent. TrialExaminer Barban thereupon suggested that the hearing beadjourned for a time during which the parties couldengage infurther negotiations. He stated:Now, it is my understanding that the Respondent iswilling to do this, and has agreed that it would hold aninitialbargaining session before November 4 of thisyear,andwould thereafter engage in expeditiousbargaining at reasonable times and places ....Counsel for Respondent stated:As far as the Company is concerned, we are inagreement with the Trial Examiner and as I indicated inan off-the-record discussion, we will be prepared tomeet and will go forward in negotiations within theframework of our obligation and we will do that whichisrequiredofusinconnectionwithcollectivebargaining,and we think that your proposal is practicaland sound, and we will do everything within our powerto abide by it, and within the frame of the intentionwhich you have in mind.The union representative stated:.Now, we think that we should go ahead with this;however, we agree with what you have stated in therecord.We will bargain and bargain in good faith anddo our best to accomplish what you have apparentlyintended for us to do in your recommendation.Trial ExaminerBarbanfurther stated: "The only thing Iintend,gentlemen, is that the purposes of the law be met,and I make no inferences that it hasn't been, or that itwon't be, or anything of that sort, but only to give you anopportunitywhichmay carry out the purposes of theAct."The hearing was adjourned to December 17; later it wasfurther postponed to January 20, 1969.3.Bargainingsubsequent to August 28, 1968The September10 sessionwas the last attended byAbram. As of that time Respondent had not furnished thejobclassificationsrequested,noranyinsuranceinformation.Following the adjournment of the hearing in Case11-CA-3579, further bargainingsessionswere held onOctober 31, November 25, and December 13, 1968, andJanuary 6, 1969.2 Respondent's chief spokesman was itsattorney,WilliamSmith.AlsoparticipatingforRespondent were Jack Sherrill, a vice president, Helen B.'Meetingswere scheduled for several other dates but were postponed HY-LAN FURNITURE, INC.Short,anassistantvicepresident,andBillWhite,production manager. Woodall and an employee committeerepresentedtheUnion.Woodalltestifiedwithoutcontradiction: "Substantial progress was made. Mr. Smithbegan giving us counter-proposals,andwe began tobargain, after Mr. Smith came in on the scene on October31, 1968." He stated that agreement was reached "on agood many of the proposals that the union had made, orsome counter-proposal of a like nature."At the meeting on October 31, during discussion of thequestion of how many shop stewards were to be providedfor, the negotiators went out into the plant to ascertainapproximatelyhowmany employees were in eachdepartment.When they returned, Woodall remarked thatall that trouble would have been avoided if Respondenthad furnished the information the Union had beenrequesting.Smith asked what information was desired.Woodall told him he needed insurance facts, and theemployees'wages, job classifications and hiring dates.Sherrill stated, "..we really don't have classifications,we have more of the job description, rather thanclassifications."However Smith promised to get therequested information to the Union with respect to bothinsurance and wages "right away." The parties met againon November 25. The Union acknowledged receipt of acomplete copy of the insurance plan but not the costinformation.Informationas to insurance costs wasimmediately furnished orally to the Union's satisfaction.Respondent handed the Union a list of all 382employees in the unit as of that time. Unlike the May list,itshowed the employees' respective departments andclassifications, but dates of hire and rates of pay, whichwere shown on the May list, were omitted. One hundredand twenty-seven of the names did not appear on the May8 list.The evidence as to the Union's reaction uponreceipt of the list is discussed below.4.Withdrawalof the complaint and charge in Case11-CA-3579At the January 6 meeting,when the parties began todiscuss a date for their next meeting,Smith pointed outthat the hearing in Case II-CA-3579 wasscheduled toresume on January 20.Woodall replied,"Yes, I knowthat,but we are right down to the top issues,such as thewages,checkoff,and the cost items,really."Smithsuggested that the Union's charge be withdrawn,sayingthat to come to the table as friends would be helpful inworking out these"top issues."After consulting the Union's legal department Woodall,on January 8, 1969,sent the following telegram to theRegional Director:RE: CASE NO. I1-CA-3579 HY-LAN FURNITURE, INC. . . .CHARGING PARTY RESPECTFULLY REQUESTS WITHDRAWOFCHARGES IN THE ABOVE CASE.PLEASETAKEAPPROPRIATE AND NECESSARY ACTION ACCORDINGLY.On January 10 counsel for the General Counsel servedand filed the following motion to Trial Examiner Barban,attaching the Union's telegraphed withdrawal request as"Exhibit 1":because of weather orillness,one at the request of the Union, and four atthe request of Respondent.MOTION311After being informed by the parties that substantialprogress has been made towards reaching a contractsince the opening of the hearing in above matter, andupon receipt of Exhibit 1, attached hereto, Counsel forthe General Counsel respectfully moves to withdraw theComplaint issued herein and recommends that an Orderissue approving said motion.On January 11 Respondent notified Trial ExaminerBarban by telegram thiit it had no objection to theGeneral Counsel'smotion to withdraw the complaint. OnJanuary 14 Trial Examiner Barban issued the followingorder in CaseI I-CA-3579:ORDER APPROVINGWITHDRAWAL OF COMPLAINTThe hearing in the above matter opened on October23, 1968, and adjourned on said date to allow theparties time to continue negotiations. It appearing thatthepartieshavemade substantial progress towardreaching an agreement; and the charging party havingfiled its request to withdraw the charges herein; andCounsel for the General Counsel having filed a motionto withdraw the Complaint; and having duly consideredthe matter, and good cause shown therefor, it is,HEREBY ORDERED,pursuant to Section 102.25 of theBoard's Rules and Regulations, Series 8, as amended,that the foregoing Motion be, and hereby is, granted.'5.The withdrawal of recognitionOn February 13, 1969, 215 of the 382 employees thenin the appropriate unit signed an informal petition whichwas used to support a petition to decertify the Union.4The parties met on February 20. When the Union tookup the negotiations where they had left off on January 6,Smith stated that Respondent had information that amajorityof the employees no longer wished to berepresentedby the Union. Asked whether he had checkedthe authenticity of his information, Smith said that he hadnot done so himself but that he was sure it was right.Employee-members of the negotiating committee said thatseveral employees had been induced to sign the petition bypromises of wage increases or threats of discharge, towhich Smith replied that if any such threats had beenmade they had been unauthorized. He said, "We cannotbargainwith you. I suggest you file a new petition."Woodall replied that the Union was still the certifiedbargaining agent and expected Respondent to continue tobargainuntilitwas decertified.Respondent left themeeting andon February 27 Woodall filed the presentcharge.'It is not clear whether Trial Examiner Barban's Order ruled upon theCharging Party's request to withdraw the Charge,aswell as GeneralCounsel'sMotion to Withdraw the Complaint. However, in the presentcase the General Counsel treatedtheOrderasan approval of thewithdrawal request,and it is so considered for purposes of the presentDecision.SeeNationalLaborRelations Board Rules and Regulations andStatementsof Procedures,Series 8, as amended,Section 102.9.'The formal petition and the informal supporting petition werefiled onFebruary24, 1969,inCase I I-RD-150,which is still pending. 312DECISIONS OFNATIONALLABOR RELATIONS BOARDB. Concluding Findings1.Withdrawal of recognitionA striking feature of this case is that the Unionwithdrew the old Charge in response to Respondent'surging that this would enable the parties to bargain attheir next meeting "as friends," but when they next met,Respondent, on the basis of supervening circumstances,withdrew recognition and refused to bargain.On October 23, 1968, Respondent undertook to engageinnegotiationswith the Union and "do that which isrequired of us in connection with collective bargaining ...."That undertaking of Respondent's was made in lieu ofan informal settlement agreement which Respondent waswilling to enter into requiring it to bargain with theUnion. Implicit in the undertaking was the understandingthat such bargaining would be continued for a reasonabletime.Effectivebargaining is necessarily impeded if aunion is required to bargain under a constant threat ofloss of its representative status. The Board statedin PooleFoundry and Machine Company,95 NLRB 34, 36, enfd.192 F.2d 740 (C.A. 4), cert. denied 342 U.S. 954:It is well settled that after the Board finds that anemployer has failed in his statutory duty to bargainwith a union, and orders the employer to bargain, suchan order must be carried out for a reasonable timethereafter without regard to whether or not there arefluctuations in the majority status of the Union duringthat period..Similarly, a settlement agreementcontaining a bargaining provision, if it is to achieve itspurpose, must be treated as giving the parties thereto areasonable timeinwhich to conclude a contract ... .See,also,I.M.Jaffeand Sons, d/b/a Lahey's ofMuskegon,176 NLRB No. 66. The same policy has beenappliedwithrespect to recognition agreements. SeeN.L.R.B. v. Universal Gear Service Corporation,394F.2d 396 (C.A. 6), enfg. 157 NLRB 1169, where theCourt quoted with approval the Board's statement that"only if the parties can rely on the continuingrepresentative status of the lawfully recognized union, atleast for a reasonable period of time, can bargainingnegotiations succeed and the policies of the Act beeffectuated." See alsoKeller Plastics Eastern, Inc.,157NLRB 583, where the Board stated at page 587:With respect to the present dispute which involves abargaining status established as the result of voluntaryrecognition of a majority representative, we concludethat,likesituations involving certifications,Boardorders, and settlement agreements, the parties must beafforded a reasonable time to bargain and to executethe contracts resulting from such bargaining. Suchnegotiations can succeed,however,and the policies oftheAct can thereby be effectuated, only if the partiescan normally rely on the continuing representativestatus of the lawfully recognized union for a reasonableperiod of time.Whether Respondent's solemn undertaking before TrialExaminer Barban, followed by the Union's withdrawal ofthe Charge at Respondent's suggestion that it would be inaid of bargaining, be deemed tantamount to a settlementagreement,cf.Gebhard-Vogel Tanning Company,154NLRB 913, 915, or tantamount to a recognitionagreement,Respondent was required to bargain with theUnion fora reasonable time.As stated by the Board inN. J. MacDonald & Sons,Inc.,155NLRB 67, at page 71: "The determination ofwhat tonstitutes `a reasonable time' depends upon theparticular circumstances involved.What is reasonable inone case may not be so in another . . .But, where theparties had not reached an impasse in negotiations, 6months was held not to be 'a reasonable time.' " After theOctober 23 hearing the parties met and negotiated onOctober 31, November 25, December 13, and January 6,and they made considerable progress towards reachingagreement. It is found that the bargaining was not carriedon for a reasonable period and that Respondent'swithdrawal of recognition on February 20 was thereforeviolative of Section 8(a)(5) of the Act.2.TheRefusal to furnish information(a)From August 28, 1968, until at least October 23,1968,Respondentcontinuedtorefusetofurnishinformation as to the employees' classifications which theUnion had repeatedly requested. Respondent's position inthis respect had been set forth in its letter dated May 30,1968,and at no time prior to October 23' was thatpositionmodified.The letter claimed that Respondentcouldnot furnish the classifications for the followingreason: "We have never classified jobs or assigned jobtitles."Short,Respondent'sassistantvicepresident,testified that one or more times each year, in connectionwith wage surveys, Respondent did classify the employeesby job and that when Smith caused Respondent finally tocomply with the Union's request, the employee assigned toprepare the list knew from her prior experience just howto go about it and required no instructions. It is foundthat from August 28, 1968, to at least October 23, 1968,Respondent in bad faith and for the purpose of impedingbargainingrefused to furnish to the Union necessaryinformation as to the job classifications of the employeesin the unit, and that Respondent thereby violated Section8(a)(5) of the Act. The withdrawal of the Charge andComplaintinCase11-CA-3579,whichincludedallegationsof failure to furnish information, was notbased on lack of merit and in no sense represented anadjudicationora disposition of the merits of thoseallegationsAs the Regional Director could havereinstated that Charge, seeN.L.R.B. v. Lasko MetalProducts, Inc.,363 F.2d 529, enfg. 148 NLRB 976, hecould entertain the new charge notwithstanding the factthat it covered matter included in the withdrawn case.6(b)Woodall testified that when the employee list washandedtohimonNovember25,heprotestedRespondent's failure to give the then current wage ratesand hiring dates, that Sherrill said that this informationalready had been furnished in the May list, that Woodallreplied that the wage information previously furnished wasstale,and that two employees on the bargainingcommittee said that they themselves had received wageincreases sinceMay. Short testified that she recalled nosuch discussion or any indication by Woodall that he was"veryunhappy"withtheinformation furnishedonNovember 25. Respondent did not produce Sherrill andGeneralCounsel did not produce either of the twoemployeemembers of the committee referred to byWoodall.'On October23 Respondent promised to bargainin good faith It didnot specifically agree to furnish the informationuntilOctober 31, and theinformation was not actually furnisheduntilNovember 25.'Such reinstatement or new charge could not operateto permit thefinding of unfair labor practices based on activities occurringmore than 6months prior to such reinstatementornew charge SeeKoppersCompany, Inc, Forest ProductsDivision, 163 NLRB No. 64 HY-LAN FURNITURE, INC.It is unnecessary for purposes of this case to resolve thequestion of credibility as between Short and Woodall. It isundisputed that Respondent failed at all times to furnishto the Union the hiring dates or rates of pay of 127 of the382 employeesin the uniton November 25, informationembraced in the Union's October 31 request. It is truethatWoodall made no further demand for the informationat the bargaining sessions on December 13 and January 6;nor did the Union repeat its request in writing,as it haddone before Smith had come into the picture. While thesefactsmay indicate that Woodall did not feel at the timethat the lack of fresh wage data impeded the Union atthat stage of the bargaining, they do not warrant theinference that he intended to waive the Union's right tothe information when the subject of wages would beattacked. Such a waiver, to be found, must be expressedinclearandunequivocal language.SeeCaliforniaPortland Cement Company,101NLRB 1436, 1439. AsRespondent's withdrawal of recognition made its failure tofurnish the wage rates and dates of hire of the 127employees final, it is found that such failure was violativeof Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of Respondent set forthabove in section III,occurring in connection with itsoperations described in section 1, have a close,intimate,andsubstantialrelationshiptotrade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices,itrecommended that theBoard issue the recommended order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.Counsel for the General Counsel has requested that theremedyordered in this case provide that the certificationyear be extended to a period of 1 year from such date asRespondent furnishes a list of employees in the unit withtheir datesof hire,wage rates and classifications. SeeAmax Aluminum Extrusion Products, Inc,174NLRBNo. 63;Huttig Sash and Door Company, et al,173NLRBNo. 118. Basically,the only remedial action whichthe Board may take is to remedy unfair labor practiceswhich took place during the period of limitationprescribed by Section 10(b) of the Act. While the Boardmay look to earlier events to determine the appropriateremedy to be prescribed for such unfair labor practices,seeN.L.R.B. v. Lundy Manufacturing Corporation,316F.2d 921,enforcing136NLRB 1230, cert. denied 375U.S.895,theBoardhas specificallyheldthatacertification year cannot be extended on the basis of afailure to bargain occurring before the 10(b) period.DeanSellers,Inc.,174NLRB No. 56.In the present casealmost 8 months elapsed from the date of certification tothe date of limitation fixed by Section 10(b). In addition,Respondent admittedly bargained in good faith fromOctober 31on, and did not withdraw recognition untilFebruary 20, a period of 3 1/2 months. While Respondentduring that period was in default with respect to thefurnishing of information,such default did not prevent the313partiesfrommaking considerable progress in theirnegotiations. It is unnecessary to decide in this case towhat extent it would be appropriate to extend acertification year because of failure to furnish informationwherebargainingwas otherwise in good faith andprogressed substantially notwithstanding the absence ofthe information.The bargaining order recommendedbelow requires Respondent to bargain for a reasonableperiod of time without regard to whether or not there arefluctuations in themajority status of the Union. SeeInternational Association of Machinists v. N.L R.B.,311U.S. 72, 82-83;N.L.R.B. v. Tower Hosiery Mills,180F.2d 701, 706 (C.A. 4), cert. denied 340 U.S. 811.Upon the basis of the foregoing findings of fact and ofthe entire record in this case the Trial Examiner makesthe following.CONCLUSIONS OF LAW1.Respondent, Hy-Lan Furniture, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.Upholsterers'InternationalUnion of North America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.4.All production and maintenance employees employedatRespondent's factory at Hickory, North Carolina,excluding office clerical employees, guards, professionalemployees and supervisors as defined in the Act,constitute a unit appropriate for purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.5.At all times material the Union has been, and it stillis, the exclusive representative of all the employees in theappropriate unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employmentand other conditions of employment, within the meaningof Section 9(a) of the Act.6.By refusing to bargain collectively in good faith withtheUnion,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct,asamended,Respondent,Hy-LanFurniture,Inc., itsofficers,agents, successors and assigns,shall:1.Cease and desist from:(a)Refusing to meet and confer with Upholsterers'InternationalUnion of North America, AFL-CIO, withrespect to wages, hours, and other terms and conditions ofemployment of Respondent's employees in the appropriateunit,and with respect to the negotiation of an agreementand of any question arising thereunder. The appropriateunit is:All production and maintenance employees employed atRespondent'sfactoryatHickory,NorthCarolina,excluding office clerical employees, guards, professionalemployees and supervisors as defined in the Act. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Failing to furnish information requested by theUnion with respect to the job classifications, dates of hire,and rates of pay of each employee in the appropriate unit.(c) In any other manner refusing to bargain with theUnion as required by Section 8(a)(5) and (d) of the Act.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which,' it isfound, will effectuate the policies of the Act:(a)Upon request, meet with, and bargain collectivelywith, the Union as the collective-bargainingrepresentativeof the employees in the appropriate unit, and, if anunderstanding is reached,embody such understanding in asigned agreement.(b) Furnish the Union, on request, within a reasonabletime, information with respect to job classifications, ratesof pay and dates of hire of all employees in theappropriate unit.(c) Post at its office and place of business located inHickory,North Carolina, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 11, afterbeing duly signed by its representative, shall be postedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toensure that said notices are not altered, defaced orcovered by any othermaterial.(d)Notify said Regional Director for Region 11, inwriting,within20days from the receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith.'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, upon request, meet withand bargaincollectivelywithUpholsterers' International Union ofNorth America, AFL-CIO, with respect to the wages,hours and other terms and conditions of employment ofour employees in the appropriate unit and, if anunderstandingisreached, embody suchunderstandingin a signed agreement.The appropriateunit is:All productionand maintenanceemployees employedat our factory at Hickory, North Carolina, excludingofficeclericalemployees,guards,professionalemployees and supervisors as defined in the Act.WE WILL furnish to the Union on requestinformationwith respect to job classifications, rates ofpay,and dates of hire of all employees in theappropriate unit.HY-LAN FURNITURE, INC.(Employer)DatedBy'In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any questionconcerningthis noticeor compliance with its provisions, they may communicatedirectly withthe Board'sRegionalOffice, 1624 WachoviaBuilding,301North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 723-9211.